FILED: MARCH 29, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
TRICIA BOSAK
and JAMES SAGER,
Petitioners,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
(SC S48536)
	En Banc
	On modified ballot title filed March 21, 2002.*
	No appearance by petitioners.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, filed
the modified ballot title for respondent.  With him on the filing
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The new modified ballot title is certified. 
	*333 Or 39, 37 P3d 980 (2001) (referring ballot title for
modification); 333 Or 512, ___ P3d ___ (March 14, 2002)
(referring modified ballot title for additional modification).
	The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
Initiative Petition 40 (2002) failed to comply substantially with
statutory standards and, under ORS 250.085(8), referred the
ballot title to the Attorney General for modification.  Bosak v.
Myers, 333 Or 39, 37 P3d 980 (2001).  The Attorney General filed
a modified ballot title for the proposed initiative measure,
petitioners objected, and the court determined that the modified
ballot title failed to comply substantially with statutory
standards.  Bosak v. Myers, 333 Or 512, ___ P3d ___ (March 14,
2002).  The court referred the modified ballot title to the
Attorney General for additional modification.   See ORS
250.085(10)(b) (directing use of procedure set out in ORS
250.085(9) for modified ballot titles referred to Attorney
General for additional modification).
	The Attorney General has filed a new modified ballot
title for the proposed initiative measure, and no party has
objected.  See ORS 250.085(9) (setting out period within which
party may object to modified ballot title and requiring court to
certify modified ballot title if no objection filed).
	The new modified ballot title for Initiative Petition
40 (2002) states:

"AMENDS CONSTITUTION:  ALLOWS PUBLIC
EMPLOYEES TO RECEIVE UNION REPRESENTATION
SERVICES WITHOUT PAYMENT;
DECLARES INDIVIDUAL RIGHT TO 'BARGAIN'
		"RESULT OF 'YES' VOTE:  'Yes' vote allows public
employees to receive union representation services
without payment unless they request representation;
declares right of individuals to 'bargain' directly
with employers.
		"RESULT OF 'NO' VOTE:  'No' vote rejects allowing
public employees to receive union representation
services without payment unless representation
requested; declares right of individuals to 'bargain'
directly with employers.
		"SUMMARY:  Amends constitution.  If a workplace is
represented by a union, existing law precludes the
employer and individual employees from making
agreements inconsistent with the collective bargaining
agreement, requires union to represent all employees in
unit, and allows union to negotiate agreement requiring
all employees to contribute to representation costs. 
Measure allows public employees to receive union
representation services without payment, unless public
employee requests representation in writing. 
Authorizes public employee to cancel request for union
representation services upon 30 days written notice. 
Declares right of individual employees of state and
political subdivisions, including local governments and
school districts, to 'bargain' directly with employers
about wages and benefits.  Measure does not define
'bargain.'  Prohibits discrimination against employees
for exercising rights created by this amendment.  Other
provisions."

		The new modified ballot title is certified.